       Case 2:19-cv-00254-MHT-SMD Document 88 Filed 10/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

 HARRY R. HALL AND CYNTHIA
 HALL,

       PLAINTIFFS,
                                                        Case No.: 2:19-cv-00254-WC
 VS.

 OCWEN LOAN SERVICING, LLC, et al.,

       DEFENDANTS.




    UNOPPOSED MOTION FOR FOURTEEN (14) DAY EXTENSION TO FILE
  RESPONSES TO MOTIONS FOR SUMMARY JUDGEMENT AND RESPONSE TO
              MOTION TO EXCLUDE EXPERT TESTIMONY

       COME NOW Plaintiffs, Harry and Cynthia Hall, and respectfully request an additional

fourteen (14) calendar days to file their Response to Motion for Summary Judgement (Doc. 75)

and Response to Motion to Exclude Expert Testimony (Doc. 74) in the above-captioned Case.

According to its counsel, Defendants does not oppose this request.

       The current deadline for Plaintiffs’ Response to Motion for Summary Judgement (Doc. 75)

and Plaintiffs’ Response to Motion to Exclude Expert Testimony (Doc. 74) is November 6, 2020.

Plaintiff requests a 14-day extension from that date, which would create a new deadline of

November 20, 2020 for filing Plaintiff’s Response to Motion for Summary Judgement (Doc. 75)

and Plaintiff’s Response to Motion to Exclude Expert Testimony (Doc. 74). The extension is

necessary due to the fact that Hurricane Zeta, which made landfall yesterday, October 28, 2020,

caused a power and internet outage and has made a significate impact on the Mobile, Alabama

office of Underwood & Riemer, P.C. In addition, the residence of Mr. Riemer was significantly
      Case 2:19-cv-00254-MHT-SMD Document 88 Filed 10/29/20 Page 2 of 2




damaged causing him to be unavailable for several days.

       This unopposed extension is not sought for delay and no party will be prejudiced if it is

granted.

       WHEREFORE, Plaintiffs, Harry R. Hall and Cynthia Hall, and respectfully request an

additional fourteen (14) calendar days for responses to Defendant’s Motion to Exclude Expert

Testimony (Doc. 74), Defendant’s Motion for Summary Judgement (75) and Plaintiff’s Motion

for Partial Summary Judgement (Doc. 78) so that they be extended from November 6, 2020 until

November 20, 2020 and therefore extending the deadline for replies to opposition from November

13, 2020 to November 27, 2020.

       Respectfully submitted this 29th day of October, 2020.

                                                    /s/ Earl P. Underwood, Jr.
                                                    EARL P. UNDERWOOD, JR.
                                                    Attorney for Plaintiffs
OF COUNSEL:
UNDERWOOD & RIEMER, P.C.
21 South Section Street
Fairhope, Alabama 36532
Telephone: 251.990.5558
Facsimile:    251.990.0626
Email: epunderwood@alalaw.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020 a copy of the foregoing was filed electronically

with the Clerk of Court by using the CM/ECF electronic system, which will serve a copy to all

counsel of record.

                                                    /s/ Earl P. Underwood, Jr.
                                                    EARL P. UNDERWOOD, JR.
                                                    Attorney for Plaintiffs


                                               2
